       Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 1 of 14




                UNITED STATES DISTRICT COURT FOR THE

                     WESTERN DISTRICT OF OKLAHOMA


                                                          F1
                                                               SEP 2 b 2019
                                                          CARMELIT/W.^ER SHINN
                                                          CLERK, U.SfDracAitM" COURT
                                                     RV                 y
TIMOTHY E. JOHNSON                                                 DEPUTY

   PETITIONER,
                                        CIVIL CASE NO. CIV-19-891-G
      V.                                Case No. CF-2001-6127



STATE OF OKLAHOMA

    RESPONDENT,




                          BRIEF IN SUPPORT OF

                  PETITION FOR WRIT OF HABEAS CORPUS




BY TIMOTHY EDMUN JOHNSON

     PETITIONER

FEDERAL CORRECTIONAL INSTITUTION

P.O. BOX 1500
EL RENO, OKLAHOMA 73036
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 2 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 3 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 4 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 5 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 6 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 7 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 8 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 9 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 10 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 11 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 12 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 13 of 14
Case 5:19-cv-00891-G Document 2 Filed 09/25/19 Page 14 of 14
